DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 13 and 14 is/are directed to the abstract idea of mathematically dividing a volume, construction of abstract planes and calculations of volume. This judicial exception is not integrated into a practical application because claims that recite mathematical calculations are abstract ideas (See MPEP 2106.04(a)(2) regarding mathematical calculations). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because performing mathematical calculations are a well-understood, routine and conventional activity and use thereof is conventional, and the innovation is limited to the abstract idea (See MPEP 2106.05(d)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  establishing a transducer array having a plurality of ultrasonic transducers with known relative positions and orientations; defining a control field having a known spatial relationship relative to the transducer array; defining a point of interest in the control field; defining a direction of energy flux at the point of interest as a wave vector; calculating an acoustic pressure profile within the control field using a plane normal to the wave vector; calculating a size of the acoustic pressure profile; and adjusting parameters of the plurality of ultrasonic transducers to increase the size of the acoustic pressure profile. 
Specifically the steps following the words “establishing”, “defining”, “calculating” or “adjusting” are indefinite as they do not properly show or make clear to a person of ordinary skill in the art the metes and bounds of the claimed invention. They are not active steps and do not show how the invention is to be practiced and where the boundaries of the invention lie. 
Claim 13 is indefinite as the term sectioning volume into frusta does not give a person of ordinary skill in the art a clear boundary of the claimed invention. Any arbitrary calculation or division of a calculated volume may potentially infringe on the claim and it does not show how the invention is meant to be practiced.
Claim 14 is indefinite as the construction of abstract planes does not give a person of ordinary skill in the art a clear boundary of the claimed invention. Any arbitrary calculation or division of a calculated volume may potentially infringe on the claim and it does not show how the invention is meant to be practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappus (ICSV25; July 2018; Pages 1-6).
In light of the extensive 112 rejection and the inability to properly interpret the claim language the following rejection is made based on the broadest reasonable interpretation of the claims. Additionally applicant is also advised that the claims in the present application are not disclosed in the provisional application and there is no support for the present claims in the provisional application. Therefore, the parent application does not satisfy the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, under 35 U.S.C. 120 for the design claimed in the present application and the present application is not entitled to the benefit of the earlier filing date.
Regarding claim 8, Kappus[Abstract; Section I, II; Fig 2] discloses establishing a transducer array having a plurality of ultrasonic transducers with known relative positions and orientations[Abstract; Section I];
 defining a control field having a known spatial relationship relative to the transducer array[Section II- has acoustic field and focus points and control points]; 
defining a point of interest in the control field[Section II has focus points]; 
defining a direction of energy flux at the point of interest as a wave vector[Section II has calculation of vectors and pressure profile]; 
calculating an acoustic pressure profile within the control field using a plane normal to the wave vector[Section II has calculation of vectors and pressure profile; Fig 2 on page 5]; 
calculating a size of the acoustic pressure profile[Section II has calculation of vectors and pressure profile]; 
and adjusting parameters of the plurality of ultrasonic transducers to increase the size of the acoustic pressure profile[Section II has manipulation of coefficients to control acoustic field].  
Regarding claim 9, Kappus discloses the wave vector is derived through a solution to a wave equation for the control field. [Section II has various equations to get the wave for the control field].  
Regarding claim 10, Kappus discloses the wave vector is derived through a weighted sum of wave vectors from the plurality of ultrasonic transducers. [Section II has various equations to get the wave for the control field with sum of vectors].  
Regarding claim 11, Kappus discloses the wave vector is derived from the direction between a focus point of the control field and the geometric center of the transducer array. [Section 
Regarding claim 12, Kappus discloses calculating the acoustic pressure profile includes generating a volume by determining the distance between a focus point of the control field and the geometric center of the transducer array using an imaginary boundary through edges of the transducer array converging through the focus point.  [Abstract and Section I disclose volume and Section II has various equations to get the wave for the control field with pressure output of array relative to center of array and convergence on the focus point].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (ICSV25; July 2018; Pages 1-6) as applied to claim 8 above, and further in view of Panteleev (US 20180190007 A1).
Regarding claim 13, Kappus does not explicitly teach sectioning the volume into frusta[Although arbitrarily dividing a volume would be routine for a person of ordinary skill].

It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic method in Kappus in view of division of volume in Panteleev for easier calculations of the volumes. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Regarding claim 14, Kappus does not explicitly teach constructing a series of abstract planes that bound the transducer array and the volume [Although arbitrarily dividing a volume would be routine for a person of ordinary skill].
Panteleev teaches constructing a series of abstract planes that bound the transducer array and the volume [Fig 3A; 0051-0053].
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic method in Kappus in view of division of volume in Panteleev for easier calculations of the volumes. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Regarding claim 15, Kappus does not explicitly teach the volume is a near-field side volume that is closer to the transducer array than the focus point of the control field. [However arbitrarily choosing a volume that is an optimum distance from the focus point would be routine for a person of ordinary skill].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a volume that would be at an optimum distance from the control point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 16, Kappus does not explicitly teach the volume is a far-field side volume that is farther to the transducer array than the focus point of the control field. [However arbitrarily choosing a volume that is an optimum distance from the focus point would be routine for a person of ordinary skill].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a volume that would be at an optimum distance from the control point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17 Kappus does not explicitly teach the focus point of the control field is located within the volume. [However arbitrarily choosing volume that has a focus point would be routine for a person of ordinary skill].
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (ICSV25; July 2018; Pages 1-6) as applied to claim 8 above, and further in view of Vertikov (US 20160374562 A1).
Regarding claim 18, Kappus does not explicitly teach calculating the acoustic pressure profile includes a gaussian optics approximation.
Vertikov teaches calculating the acoustic pressure profile includes a gaussian optics approximation[0011,0012 discusses Gaussian optics and 0070-0080 discuss acoustics]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic method in Kappus in view of using Gaussian optics to have alternate ways to perform the method. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Kappus does not explicitly wherein the gaussian optics approximation uses offset focusing.
Vertikov teaches calculating wherein the gaussian optics approximation uses offset focusing. [0161 discusses offset focusing]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645